DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-23 are pending.  Claims 1-15 have been cancelled.  Claims 16, 22 and 23 are independent.
Information Disclosure Statement
The information disclosure statement filed 13 May 2020 fails to comply with 37 CFR 1.98(a)(2) because it does not include a legible copy of several foreign patents and non-patent literature publications.  The references not considered have been lined through to indicate no consideration thereof. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims:
Claim 17’s “determining the intra prediction mode of the second coding block based on the candidate list and an index, wherein a number of candidates that is included in the candidate list is 5”; and
Claim 19’s “wherein when an extended intra prediction mode is not applied to a neighboring block while the extended intra prediction mode is applied o [sic] the current block, the candidate list comprising a second candidate which is derived by converting an intra prediction mode of the neighboring block.”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
technical disclosure of the patent.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
Conditional Claim Language:  No Patentable Weight
The language “when” is conditional claim language that has no patentable weight for a method claim.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04(II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims).
Method claims 16-22 include conditional claim language.  Below, each occurrence of such conditional claim language has been indicated by using bold and underline to identify the beginning of the conditional expression and italics to indicate the claim language being given no patentable weight. 
The conditional expressions are as follows:
Claims 16 and 22:  “…wherein when the intra prediction mode of the second coding block has a vertical direction, prediction samples resultant from the intra prediction are corrected by using differential information of neighboring samples”; and
Claim 19:  “wherein when an extended intra prediction mode is not applied to a neighboring block while the extended intra prediction mode is applied o [sic] the current block, the candidate list comprising a second candidate which is derived by converting an intra prediction mode of the neighboring block”.

Nonfunctional Descriptive Material
Claim 23 recites “A non-transitory computer-readable medium for storing data associated with a video signal, comprising: a data stream stored in the non-transitory computer-readable medium, the data stream being encoded by a method …”
There is no recitation of a processor or other element—merely data content (a data stream encoded according to a recited method).  Under MPEP 2111.05(III), these claims are merely machine-readable media.  The Examiner finds that there is no disclosed or claimed functional relationship between the stored data stream and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  See MPEP 2111.05 applying n re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claim 23 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application.
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 has an apparent typographical error in line 2 “applied o the current block” should read “applied to the current block.   Appropriate correction is required.
Duplicate Claims, Warning
Applicant is advised that should claim 20 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Indeed, claim 21 recites the exact same language and dependency as claim 20.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "extended intra prediction mode" in claim 19 is a relative term which renders the claim indefinite.  The term "extended intra prediction mode" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification variously refers to “extended intra prediction modes” as including “a planar mode, a DC mode, and more than 33 directional prediction modes” in the Best Mode section and, inconsistently, as “two non-directional prediction modes and 65 extended directional prediction modes” with reference to Fig. 4.  While some guidance is provided regarding directional prediction modes the definition is inconsistent and unclear.  Also, Applicant defines “extended intra prediction modes” with reference to “extended” prediction modes but nowhere provides a frame of reference.  In other words, “extended” with respect to what?  
Further in regards to claim 19, the language “when …[x] … while [y]…the candidate list comprising a second candidate which is derived by converting an intra prediction mode of the neighboring block” is grammatically incorrect, wholly confusing and therefor indefinite.
Claims 20 and 21 recites “wherein a number of intra prediction mode [sic] available for a luma component is different from for a chroma component”. Besides being grammatically incorrect in a variety of ways, these claims are vague and indefinite particularly regarding “available for”.   

Claims 17 and 18, are indefinite due to their dependency upon claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

23 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Seregin (US 2013/0188715 A1).
Claim 23 has been interpreted above as nonfunctional descriptive material under MPEP 2111.05(III) and the case law cited therein because they each recite “A non-transitory computer readable medium containing [data].”  As such, claim 23 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application. In other words, the proper interpretation of claim 23 is merely a machine-readable media in which the media is merely a support or carrier for the data being stored wherein the data stored and the way such data is generated should not be given patentable weight.
Although any machine readable media is considered analogous to claim 23 given their proper interpretation as a mere data carrier, Seregin is even more analogous art as detailed below and using a computer program that is stored in a compact disc {see 
[0143]-[0144] discloses computer readable media implementations and a storage system 34 in Fig. 1 that stored the output of the video encoder 20.


Claims 16, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Guo (US 2014/0092980 A1)
Claim 16
In regards to claim 16, Guo discloses a method for decoding a video, the method comprising: 

deriving a reference sample for intra prediction of the current block {see paragraph [0004]-[0006] discussing deriving a reference pixel for the vertical (intra prediction mode).  See also Figs. 3, 4, and 6 and [0016]-[0018]}; and
performing intra prediction of the current block based on the intra prediction mode and the reference sample {see intra-predictor in [0006]-[0007]; Figs. 3 and 6 and [0016]-[0018]},
wherein when the intra prediction mode of the second coding block has a vertical direction, prediction samples resultant from the intra prediction are corrected by using differential information of neighboring samples {see Fig. 4 and [0016]-[0018] and equation (1) discussing deriving a gradient (differential information) of neighboring samples that is used to correct/derive the prediction samples in response to the intra prediction mode being in the vertical direction.  See also [0022]-[0023]}, and
the correction is applied to a plurality of columns of the second coding block {as per the above citations, the correction is applied to columns of the block}.
Claims 22 and 23
The rejection of claim 16 above applies mutatis mutandis to the corresponding limitations of claims 22 and 23, respectively while noting paragraph [0029]-[0031] discloses computer readable media implementations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 17, 18, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin (US 2013/0188715 A1) and Guo.
Claim 16
In regards to claim 16, Seregin discloses a method for decoding a video, the method comprising: 
determining an intra prediction mode of a current block {see [0103] discussing intra prediction mode determination and Figs. 2 and 3 showing the encoder and decoder including intra prediction modules 126,164};
deriving a reference sample for intra prediction of the current block {see paragraphs [0078]-[0081] , [0086], and [0103]-[0104]}; and
performing intra prediction of the current block based on the intra prediction mode and the reference sample {see [0078]-[0081] , [0086], and [0103]-[0104]},
wherein when the intra prediction mode of the second coding block has a 
the correction is applied to a plurality of columns of the second coding block {as per the above citations, the correction is applied to columns of the block}.
Guo is highly relevant as established above and teaches wherein when the intra prediction mode of the second coding block has a vertical direction, prediction samples resultant from the intra prediction are corrected by using differential information of neighboring samples {see Fig. 4 and [0016]-[0018] and equation (1) discussing deriving a gradient (differential information) of neighboring samples that is used to correct/derive the prediction samples in response to the intra prediction mode being in the vertical direction.  See also [0022]-[0023]}, and the correction is applied to a plurality of columns of the second coding block {as per the above citations, the correction is applied to columns of the block}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Seregin’s mode-adaptive gradient correction that adapts to at least 33 different directional intra prediction modes (directions) to include vertical mode adaptation and specifically wherein when the intra prediction mode of the second coding block has a vertical direction, prediction samples resultant from the intra prediction are corrected by using differential information of neighboring sample as taught by Guo because intra prediction directional modes conventionally include a vertical mode as evidenced by Guo in Fig. 1 and [0014] discussing HEVC standard modes.
Claim 17
In regards to claim 17, Seregin discloses wherein the determining of the intra prediction mode comprises:
generating a candidate list including multiple candidates 
{see [0105] discussing generating a list of motion vector candidates from spatially neighboring blocks}; and
determining the intra prediction mode of the second coding block based on the candidate list and an index, wherein a number of candidates that is included in the candidate list is 5 {see [0103]-[0108], [0127] including that the index values and candidate list size cannot be greater than 5}.
Claim 18
In regards to claim 18, Seregin discloses wherein the candidate list comprising a first candidate which is derived by adding or subtracting an offset to a maximum of intra prediction modes of neighboring blocks adjacent to the current block, and wherein the offset is 2 see [0126]-[0129] discussing that the size of the candidate list may be derived from the coding context including offsets to a maximum number of candidates (modes) in the list}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Seregin such that the offset is equal to 2 because the value of 2 for the offset is merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 
Claim 19
In regards to claim 19, Seregin discloses wherein when an extended intra prediction mode is not applied to a neighboring block while the extended intra prediction mode is applied o [sic] the current block, the candidate list comprising a second candidate which is derived by converting an intra prediction mode of the neighboring block {see [0105]-[0108] while noting the claim interpretation and 112(b) rejection above}.
Claims 22 and 23
The rejection of claim 16 above applies mutatis mutandis to the corresponding limitations of claims 22 and 23, respectively while noting paragraph [0143]-[0144] discloses computer readable media implementations.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin and Guo as applied to claim 16 above, and further in view of Zhang (US 20180199061 A1). 
Claims 20 and 21
Seregin is not relied upon to disclose the limitations of claims 20 (or 21).

Zhang also teaches wherein a number of intra prediction mode available for a luma component is different from for a chroma component {See [0005] and [0037] wherein HEVC standard is discussed as having 35 modes for luma components and 5 modes for chroma components}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Seregin’s intra prediction modes such that a number of intra prediction mode available for a luma component is different from for a chroma component as taught by Zhang because Seregin refers to HEVC and Zhang provides details about the HEVC standard and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 21 is an exact duplicate of claim 20 and is rejected for the same rationale as above for claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/           Examiner, Art Unit 2486